Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-24 are rejected under 35 U.S.C. 103 as being unpatentable over Lefavour et al [US7882722] in view of  Couto [US4028756].
Claims 1 and 13, Lefavour discloses a working head assembly for a hydraulic crimping tool, the working head assembly comprising [figs. 14a, 15, 16B]
a first jaw member 88 having a proximal end portion and a distal end portion, the distal end portion including a nest [forming by 64’, 64’], the first jaw member 82 having at least one bore 62 [of 88];
a second jaw member 90 having a proximal end portion and a distal end portion, the distal end portion including an indentor 92, the second jaw member having at least one bore [hole, where 44 inserted] which when aligned with the at least one bore 62 [of 90] of the first jaw member 88 defines a pivot point; and 
       a locking pin 44 that extends through the at least one bore in the first jaw member and the at least one bore in the second jaw member when the bores are aligned to releasably couple the first jaw member to the second jaw member. Lefavour et al disclose the invention generally all as claimed, but does not show a spring. However, Couto teaches a spring 76 [fig. 10] having a first end [of 88] attached to the proximal end portion of the first jaw member and a second end [of 78] attached to the proximal end portion of the second jaw member that normally biases the proximal end portion of the first jaw member toward the proximal end of the second jaw member. It would have been obvious to one having ordinary skill at the time the invention was make to modify the invention of Lefavour et al by having a spring as taught by Couto to retain the first and second jaws pulling back to each other.
 	Claim 2, Lefavour discloses the working head assembly according to claim 1, wherein the at least one bore in the first jaw member is formed in a clevis of the first jaw member, and the at least one bore in the second jaw member comprises two bores wherein one of the two bores extends through a first portion of a tang of the second jaw member and the other of the two bores extends through a second portion of the tang.
Claim 3, Lefavour discloses the working head assembly according to claim 1, wherein the nest has an asymmetric shape.
Claim 4, Lefavour discloses the working head assembly according to claim 3, wherein the asymmetric shape of the nest comprises a first surface that is a concave surface relative to a center of the nest, a second surface that is a convex surface relative to a center of the nest, and a third surface that is a concave surface relative to a center of the nest, wherein the third surface joins the first surface to the second surface.
 	Claim 5, Lefavour discloses the working head assembly according to claim 4, wherein a radius of curvature of the third surface is less than a radius of curvature of the first surface.
 	Claim 6, Lefavour discloses the working head assembly according to claim 4, wherein the first, second and third surfaces are oriented such that an angle extending between each of a plurality of termination contact segments on the first surface and a corresponding termination contact segment on the second surface is constant.
Claim 7, Lefavour discloses the working head assembly according to claim 1, wherein the indentor comprises an arcuate shaped impacting surface.
Claim 8, Lefavour discloses the working head assembly according to claim 1, wherein the proximal end portion of the first jaw member comprises a first surface segment, a second surface segment and a third surface segment between the first and second surface segments, and wherein the proximal end portion of the second jaw member comprises a first surface segment, a second surface segment and a third surface segment between the first and second surface segments of the second jaw member.
 	Claim 9, Lefavour discloses the working head assembly according to claim 8, wherein the first and second surface segments of the first jaw member comprise concave surfaces, and wherein the third surface segment of the first jaw member comprises a convex surface, and wherein the first and second surface segments of the second jaw member comprise concave surfaces, and wherein the third surface segment of the second jaw member comprises a convex surface.
 	Claim 10, Lefavour discloses the working head assembly according to claim 8, wherein the first and second surface segments of the first jaw member comprise linear surfaces, and wherein the third surface segment of the first jaw member comprises a bend surface, and wherein the first and second surface segments of the second jaw member comprise linear surfaces, and wherein the third surface segment of the second jaw member comprises a bend surface.
 	Claim 11, Lefavour discloses the working head assembly according to claim 1, wherein the distal end portion of the first jaw member comprises a stop and the distal end portion of the second jaw member comprises a bumper, and wherein when the distal end portion of the first jaw member and the distal end portion of the second jaw member move toward each other the bumper contacts the stop such that the indentor is inhibited from contacting an interior surface of the nest.
Claim 12, Lefavour discloses the working head assembly according to claim 1, wherein the distal end portion of the first jaw member or the distal end portion of the second jaw member includes a hinge region.
 	Claim 13, Lefavour discloses a hydraulic crimping tool comprising:
 	a handle assembly; and a working head assembly, the working head assembly including:
 	a first jaw member having a proximal end portion and a distal end portion, the distal end portion including a nest, the first jaw member having at least one bore;
 	a second jaw member having a proximal end portion and a distal end portion, the distal end portion including an indentor, the second jaw member having at least one bore which when aligned with the at least one bore of the first jaw member defines a pivot point;
 	a spring having a first end attached to the proximal end portion of the first jaw member and a second end attached to the proximal end portion of the second jaw member that normally biases the proximal end portion of the first jaw member toward the proximal end of the second jaw member; and
 	a locking pin that extends through the at least one bore in the first jaw member and the at least one bore in the second jaw member when the bores are aligned to releasably couple the first jaw member to the second jaw member.
 	Claim 14, Lefavour discloses the working head assembly according to claim 13, wherein the at least one bore in the first jaw member is formed in a clevis of the first jaw member, and the at least one bore in the second jaw member comprises two bores wherein one of the two bores extends through a first portion of a tang of the second jaw member and the other of the two bores extends through a second portion of the tang.
 	Claim 15, Lefavour discloses the working head assembly according to claim 13, wherein the nest has an asymmetric shape.
Claim 16, Lefavour discloses the working head assembly according to claim 15, wherein the asymmetric shape of the nest comprises a first surface that is a concave surface relative to a center of the nest, a second surface that is a convex surface relative to a center of the nest, and a third surface that is a concave surface relative to a center of the nest, wherein the third surface joins the first surface to the second surface.
 	Claim 17, Lefavour discloses the working head assembly according to claim 16, wherein a radius of curvature of the third surface is less than a radius of curvature of the first surface.
 	Claim 18, Lefavour discloses the working head assembly according to claim 16, wherein the first, second and third surfaces are oriented such that an angle extending between each of a plurality of termination contact segments on the first surface and a corresponding termination contact segment on the second surface is constant.
 	Claim 19, Lefavour discloses the working head assembly according to claim 13, wherein the indentor comprises an arcuate shaped impacting surface. 
 	Claim 20, Lefavour discloses the working head assembly according to claim 13, wherein the proximal end portion of the first jaw member comprises a first surface segment, a second surface segment and a third surface segment between the first and second surface segments, and wherein the proximal end portion of the second jaw member comprises a first surface segment, a second surface segment and a third surface segment between the first and second surface segments of the second jaw member.
Claim 21, Lefavour discloses the working head assembly according to claim 20, wherein the first and second surface segments of the first jaw member comprise concave surfaces, and wherein the third surface segment of the first jaw member comprises a convex surface, and wherein the first and second surface segments of the second jaw member comprise concave surfaces, and wherein the third surface segment of the second jaw member comprises a convex surface.
 	Claim 22, Lefavour discloses the working head assembly according to claim 20, wherein the first and second surface segments of the first jaw member comprise linear surfaces, and wherein the third surface segment of the first jaw member comprises a bend surface, and wherein the first and second surface segments of the second jaw member comprise linear surfaces, and wherein the third surface segment of the second jaw member comprises a bend surface.
 	Claim 23, Lefavour discloses the working head assembly according to claim 13, wherein the distal end portion of the first jaw member comprises a stop and the distal end portion of the second jaw member comprises a bumper, and wherein when the distal end portion of the first jaw member and the distal end portion of the second jaw member move toward each other the bumper contacts the stop such that the indentor is inhibited from contacting an interior surface of the nest.
 	Claim 24, Lefavour discloses the working head assembly according to claim 13, wherein the distal end portion of the first jaw member or the distal end portion of the second jaw member includes a hinge region.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG CHI THI NGUYEN whose telephone number is (571)272-2012. The examiner can normally be reached 8AM- 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Riyami Abdullah can be reached on 571-270-3119  can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PHUONG CHI THI NGUYEN/Primary Examiner, Art Unit 2831